Citation Nr: 0334044	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  94-07 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California


THE ISSUES

1.  Evaluation of post-operative residuals of a fracture of 
the right femur with avascular necrosis and arthritis of the 
right hip, currently evaluated as 20 percent disabling. 

2.  Evaluation of residuals of degenerative joint disease, 
subtrochanteric bursitis of the left hip, currently evaluated 
as 10 percent disabling.

3.  Evaluation of residuals of a left clavicle fracture, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to July 
1981. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from multiple RO decisions.  In a March 1989 RO 
decision, the veteran's claim for an increase in a 10 percent 
rating for post-operative residuals of a fracture of the 
right femur with avascular necrosis and arthritis was denied; 
later, in an October 1990 Hearing Officers' Decision, the 
veteran's rating was increased to 20 percent; and he 
continues to appeal to the Board for a higher rating.  The 
veteran also appeals a September 1992 RO decision that denied 
his claim for a rating higher than 20 percent for residuals 
of a fracture of the left clavicle.  Finally, this matter 
also arises from an April 1997 RO decision that granted 
service connection for degenerative joint disease of the left 
hip and assigned a 10 percent rating for such; the veteran 
appeals to the Board for an initial evaluation that is higher 
than 10 percent.  In November 1998, the Board remanded the 
veteran's claims (as listed on the cover page) to the RO for 
further development.  
 
It is noted that the claims for:  1) an earlier effective 
date for the grant of service connection for tinnitus; 2) an 
earlier effective date for the grant of service connection 
for a psychotic disorder; and 3) an earlier effective date 
for the grant of a total disability rating based on 
individual unemployability (TDIU) are not currently before 
the Board.  By a June 2000 decision, the RO assigned the 
effective dates in question.  The veteran was notified of 
this decision in a July 2001 letter.  In June 2001, the 
veteran timely expressed his disagreement with the assigned 
effective dates.  In February 2003, he was issued a statement 
of the case, and was notified of his appellate rights.  
Thereafter, he did not respond.  As the veteran failed to 
perfect his appeal, the three claims are not presently before 
the Board on appellate review and will not be discussed in 
the decision that follows.

Finally, it is noted that the veteran's representative filed 
a statement with the Board disagreeing with the RO's February 
2003 decision that denied earlier effective dates for service 
connection for headaches and a chronic lumbar strain, and 
denied higher evaluations for a lumbar strain, facial scars, 
and a psychotic disorder.  It is noted that a notice of 
disagreement, to be valid, must be filed with the RO. 


FINDINGS OF FACT

1.  The veteran's post-operative residuals of a fracture of 
the right femur with avascular necrosis and arthritis of the 
right hip include a shortened right femur which is productive 
of malunion of the femur, and limited motion due to pain.

2.  The veteran has a superficial scar of the right hip that 
is tender and painful.

3.  The veteran's degenerative joint disease, subtrochanteric 
bursitis of the left hip is productive of slight disability 
with some limitation of motion and pain on use. 

4.  The veteran's residuals of a left clavicle fracture is 
productive of limitation of motion with pain on use. 


CONCLUSIONS OF LAW

1.  The criteria for an increased rating to 30 percent for 
post-operative residuals of a fracture of the right femur 
with avascular necrosis and arthritis of the right hip for 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255 (2003).

2.  The criteria for a separate 10 percent rating for a scar 
of the right hip have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2002-2003).

3.  The criteria for a rating in excess of 10 percent for 
degenerative joint disease, subtrochanteric bursitis of the 
left hip have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5255 (2003).

4.  The criteria for a rating higher than 20 percent for 
residuals of a left clavicle fracture have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5201 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS 

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Regulations implementing the VCAA are now 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326).  Except as specifically 
noted, the new regulations are effective November 9, 2000.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  The 
record shows that the veteran was properly notified of the 
March 1989, October 1990, September 1992, and April 1997 RO 
decisions.  The veteran was issued a statement of the case 
(SOC) (in June 1989), and numerous supplemental statements of 
the case (SSOCs).  The Board concludes that the RO decision, 
SOC, SSOCs, and letters sent to the veteran over the years 
(including the April 2003 VCAA letter) informed him of:  why 
the evidence on file was insufficient to grant higher ratings 
for right and left hip disabilities and residuals of a left 
clavicle fracture; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The April 
2003 VCAA letter specifically informed him of what he should 
do in support of the claims, where to send the evidence, and 
what he should do if he had questions or needed assistance. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has met 
its duty to inform the veteran. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  The Board remanded the claims in November 1998 in 
an attempt to fully develop the claims.  All relevant VA 
medical records are on file.  Further, the veteran was 
afforded comprehensive VA examinations.  In particular, the 
September 2001 VA examination report exhaustively addresses 
all the pertinent rating criteria.  Given the present 
circumstances, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  There is no 
indication of outstanding relevant evidence.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The rating schedule provides that when an unlisted disability 
is encountered, it will be permissible to rate under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The U.S. Court of Appeals for Veterans Claims 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) did not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The Board noted that the 
guidance provided by the Court in DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic codes 
governing limitation of motion should be considered.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Hips

Arthritis, established by X-ray findings, is rated based on 
limitation of motion of the joints involved.  38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010. 

Limitation of extension of the thigh to 5 degrees warrants a 
10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5251.  
Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  A 30 percent rating is warranted 
where flexion is limited to 20 degrees, and a 40 percent 
rating requires that flexion be limited to 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Limitation of rotation 
of either thigh warrants a 10 percent rating when toe-out of 
the affected leg cannot be performed to more than 15 degrees.  
Limitation of adduction of the thigh also warrants a 10 
percent rating when the legs cannot be crossed due to the 
limitation. And, limitation of abduction of the thigh 
warrants a 20 percent rating when motion is lost beyond 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253.  

When a hip disability is manifested by flail joint, an 80 
percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic 
Code 5254.

Impairment of the femur involving a fracture of the shaft or 
anatomical neck with nonunion and loose motion (spiral or 
oblique fracture) is rated 80 percent disabling under 
Diagnostic Code 5255, whereas the same condition without 
loose motion, but with weight-bearing preserved with aid of a 
brace, is rated 60 percent disabling.  A 60 percent rating is 
also warranted for a fracture of the surgical neck of the 
femur with a false joint.  A malunion of the femur with a 
marked knee or hip disability is rated 30 percent disabling; 
a 20 percent rating is warranted for a moderate knee or hip 
disability; and a 10 percent rating is warranted for a slight 
knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.

The shortening of the bones of the lower extremity is rated 
10 percent disabling when the shortening amounts to 1 1/4 to 2 
inches (3.2 centimeters to 5.1 centimeters).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5275.  A note to Diagnostic Code 
5275 provides that a rating based on a shortening is not to 
be combined with other ratings for a fracture or a faulty 
union in the same lower extremity.  Id.

Scarring

Prior to August 30, 2002, scars were evaluated as follows:  a 
10 percent evaluation is warranted for superficial scars that 
are poorly nourished with repeated ulceration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (2002).  A 10 percent 
evaluation is warranted for superficial scars that are tender 
and painful on objective demonstration.  38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002).  Finally, scars may also be 
evaluated for limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805 (2002).

Under newly revised Diagnostic Code 7804, scars, superficial, 
painful on examination are rated 10 percent disabling.  Note 
(1) provides that a superficial scar is one not associated 
with underlying soft tissue damage.  Note (2) provides that 
in  this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.  (See § 
4.68 of this part on the amputation rule.) 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (67 Fed. Reg. 49590-99 (July 31, 2002)).  
Under newly revised Diagnostic Code 7805, scars, other, are 
to be rated based on limitation of function of the affected 
part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (67 Fed. Reg. 
49590-99 (July 31, 2002)).

Since there was a change in law during the pendency of this 
appeal, the Board must consider the version of the law that 
is more favorable to the claim.  However, the effective date 
of a liberalizing regulation may be no later than the 
effective date of the regulation.  While the veteran and his 
representative were never afforded notice of the change in 
the regulations regarding how skin disabilities are to be 
evaluated, given the assignment of a higher rating, as 
discussed below, there is no prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Right Hip

As an initial matter, it is noted that the veteran is 
appealing a March 1989 RO decision that denied his claim for 
a higher rating.  An abundance of pertinent medical evidence 
is located within the claim file.  The Board will first 
undertake a brief historical analysis of the veteran's claim.  

In April 1989, the veteran underwent a VA compensation 
examination and complained of right hip and leg pain.  Range 
of motion studies of the right leg revealed:  flexion was to 
115 degrees; abduction was to 45 degrees, with pain starting 
at 30 degrees; external rotation was to 45 degrees; and 
internal rotation was to 20 degrees.  The diagnosis was 
status-post subcapital fracture of the right femur, with 
range of motion as described above.  An April 1989 VA X-ray 
report of the right hip showed a post-traumatic deformity and 
post surgical residuals of the right hip including retained 
bone screws in the proximal femoral shaft.  A June 1989 VA X-
ray report shows that the veteran had aseptic necrosis of the 
right hip with an old healed fracture of the right hip. 

An August 1990 VA examination report shows that the veteran 
reported that he had increasing hip pain.  He said he had 
pain with any excessive activity and used a cane when walking 
any significant distance.  On examination, his gait was 
normal.  There was a 10 inch well-healed scar about the 
lateral aspect of the upper two thirds of the right thigh.  
The right leg was 37 inches, while the left leg was 37 1/4.  
Range of motion of the legs was as follows:  abduction was 30 
degrees; flexion was 110 degrees; extension was 0 degrees; 
internal rotation was 10 degrees; external rotation was 45 
degrees.  X-rays showed definite avascular necrosis of the 
right femoral head as compared to the left side.  There was 
some subcortical irregularity and increased sclerosis of the 
femoral head.  The joint spaces remained intact and were 
equal.  There was one broken screw visible across the femoral 
shaft about 3 inches below the lesser trochanter.  The 
diagnosis was early avascular necrosis of the right femoral 
head, secondary to a subcapital fracture ten years earlier.  
It was noted that there was objective evidence verifying the 
veteran's complaints of hip pain and that a hip replacement 
would be needed eventually. 

An August 1992 VA compensation examination report shows that 
the veteran had daily right leg and hip pain.  He said he had 
increased pain on prolonged standing, and on sitting.  He 
said he had difficulty bearing weight on both hips.  On 
examination, he had no bony tenderness of the right hip.  
Range of motion studies revealed that abduction was to 120 
degrees with pain; forward flexion was to 145 degrees; 
adduction was 30 degrees; extension was to 50 degrees; 
internal rotation was to 60 degrees; and external rotation 
was to 90 degrees. 

In a June 1995 report, R.B.M., M.D., indicated that the 
veteran's complaints included bilateral hip pain, and a 
catching sensation in the right hip.  He said he had symptoms 
on a daily basis and had difficulty with prolonged activities 
particularly walking distances because of increased hip pain.  
On examination of the right hip, such was stable.  He had 
pain with pressure over the great trochanter.  There was no 
muscle atrophy.  Passive and active range of motion of the 
right hip were as follows:  flexion was to 60 degrees; 
extension was to 10 degrees; abduction was to 30 degrees; 
adduction was to 30 degrees; internal rotation was to 15 
degrees; and external rotation was to 20 degrees.  There was 
marked pain with passive external rotation and internal 
rotation.  Overall, it was opined that his range of motion 
was decreased. 

An April 1996 VA examination report shows that the veteran 
complained of pain with every hip movement, and worsened pain 
with activity.  He also indicated he had radiation of pain 
into the testicles and back.  On examination, there was no 
instability of the hips.  He had tenderness to palpation to 
the hips at the subtrochanteric bursa and at the right hip 
scar.  The right hip scar was:  24 by 2 centimeters in 
length; linear in shape; located on the lateral aspect of the 
right hip; was described as disfiguring; was brown in color; 
had a keloid formation; and resulted in a loss of the 
subcutaneous tissue.  Range of motion studies of the right 
hip were as follows: abduction was 15 degrees; flexion was 50 
degrees; and extension was 0 degrees.  It was noted that the 
veteran had mild weakness of all muscles of the right hip 
with muscle strength measuring 4/5.  There was no atrophy of 
the hip muscles.  The diagnoses included residuals of a right 
femur fracture, status post surgical repair with avascular 
necrosis and arthritis; right hip avascular necrosis and 
degenerative joint disease of both hips by x-rays; and 
bilateral hip subtrochanteric bursitis. 

A September 2001 VA bones examination report shows that the 
veteran reported he had daily pain in his legs and hips.  He 
said he experienced pain when he tried to walk or ride a 
bike.  He said he had numbness across the lateral and 
anterior aspects of the right hip extending from the lateral 
superior hip downward to just above the knee.  On objective 
examination of the right hip, he had a well-healed slightly 
depressed circular scar with a keloid which was markedly 
tender and associated with some depression and loss of 
musculature.  Range of motion of the right hip was as 
follows:  forward flexion was to 100 degrees; abduction was 
to 30 degrees; adduction was to 15 degrees; external rotation 
was to 20 degrees; and internal rotation was to 25 degrees.  
The final assessments were status post right femur fracture, 
status post open reduction and internal fixation with 
retained metallic screws, and degenerative joint disease of 
the right hip with avascular necrosis of the right hip.  X-
ray studies revealed post traumatic and post surgical changes 
in the right femur, and a well-healed fracture deformity of 
the right femoral neck with mild secondary degenerative 
changes. 

In addition, the September 2001 VA examination report 
specifically addressed the pertinent rating criteria as 
follows:  there was some shortening of the femoral neck which 
was indicative of malunion.  There was no evidence of 
nonunion or loose motion of the right femur.  There was 
evidence of a fracture of the surgical neck of the femur, 
with no false flail joint noted.  Regarding range of motion, 
the veteran was able to externally rotate the right hip to 20 
degrees without significant pain.  (During X-ray studies, it 
was observed that the veteran was able to fully rotate the 
hip; as such, it was concluded that there was no limitation 
of rotation of the thigh.)  It was noted that there was no 
limitation of abduction of the right thigh with loss of 
motion beyond 10 degrees.  There was no limitation of flexion 
of the right femur to 45 degrees or less; and extension was 
not to 5 degrees.  There was no ankylosis of the right hip.  
It was generally opined that the veteran had limitation of 
motion of the right hip and had difficulty with walking, 
standing, sitting, squatting, crossing his legs, and with 
rotational movement.  It was noted that there was pain, 
weakened movement, excessive fatigability, or incoordination 
during periods of exacerbation and with use.  Specifically, 
pain prohibited right hip flexion to more than 100 degrees; 
abduction more than 30 degrees; adduction more than 15 
degrees; internal rotation was more than 25 degrees; and 
external rotation more than 20 degrees.  It was noted that 
the veteran had additional range of motion loss of 20 percent 
during periods of exacerbation.  Generally, it was opined 
that his disability of the right hip was productive of 
moderate to moderately severe pain during flare-ups.

Applying the facts to the law in the instant case, it is 
noted that there is no medical evidence on file which shows 
that there is a nonunion of the right femur fracture (with or 
without loose motion) or which shows a fracture of the 
surgical neck of the right femur with a false joint.  X-rays 
from 1989 onward are entirely silent for nonunion of the 
right femur, or a fracture with a false joint.  As such, the 
veteran is not entitled to an increased rating of 60 or 80 
percent under Diagnostic Code 5255. 

There is clear evidence on file showing that the veteran has 
malunion of the right femur with a marked right hip 
disability; and this is appropriately rated 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5255.  
Specifically, the September 2001 VA examination report 
includes radiographic findings of a shortened right femoral 
neck, and it was opined by the examiner that such was 
indicative of malunion.  Other pertinent findings on file 
demonstrating a marked right hip disability include the 
veteran's consistent complaints of pain, as well as objective 
findings in multiple VA examinations (conducted in August 
1989, August 1990, August 1992, April 1996, and September 
2001) variously reflecting limitation of motion, weakened 
movement, excessive fatigability and incoordination during 
periods of exacerbation and with use.  

It is noted that a separate rating for limitation of motion 
of the right hip (under Diagnostic Codes 5251-5253) is not 
legally permissible.  The current assignment of a 30 percent 
rating under Diagnostic Code 5255 already contemplates the 
full range of symptomatology associated with a "marked hip 
disability" including limitation of motion with pain on use 
and during flare-ups.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Similarly, Diagnostic Code 
5275 which specifically refers to shortening of the bones of 
the lower extremity is not to be combined with Diagnostic 
Code 5255 as this, too, would constitute a "pyramiding" of 
benefits.  38 C.F.R. § 4.71a, Diagnostic Code 5275 (Note); 
See generally 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 
259 (1994).
 
Finally, it is noted that the veteran does have a surgical 
scar of the right hip which has not been previously 
recognized as compensable.  The scar is located on the 
lateral aspect of the upper two thirds of the right thigh and 
is 24 by 2 centimeters in size.  Medical evidence on file, 
including the September 2001 VA examination report, has 
consistently reflected that the right hip scar is markedly 
tender, painful and results in some superficial loss of 
musculature and keloid formation.  Such symptomatology 
clearly warrants the assignment of a separate 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002-2003). 

The Board has specifically considered the provisions of 
Deluca and accepts that there is marked hip disability.  
However, the 30 percent evaluation exceeds the evaluation 
assignable for adduction and abduction.  38 C.F.R. § 4.71a, 
Diagnostic Code 5253.  In regards to limitation of flexion, 
his best range of flexion and his actual functional 
limitation has always exceeded 45 degrees.  In sum, even when 
we consider all functional impairment, the veteran retains 
function flexion better than 45 degrees.  Therefore, a higher 
evaluation based on the functional equivalent of limitation 
of flexion is not warranted.

In sum, the evidence supports no more than a 30 percent 
rating for post-operative residuals of a fracture of the 
right femur with avascular necrosis and arthritis of the 
right hip, as well as a separate 10 percent rating for a 
tender and painful scar of the right hip. 

Left Hip

An August 1990 VA examination report shows that the veteran 
reported that he had increasing hip pain.  He said he had 
pain with any excessive activity and used a cane when walking 
any significant distance.  On examination, his gait was 
normal.  Range of motion of the legs was as follows: 
abduction was 30 degrees; flexion was 130 degrees with no 
measurable flexion contracture; extension was 10 degrees; 
internal rotation was 20 degrees; and external rotation was 
65 degrees. 

In a June 1995 report, R.B.M., M.D., indicated that the 
veteran's complaints included bilateral hip pain, and a 
snapping sensation in the left hip.  He said he had symptoms 
on a daily basis and had difficulty with prolonged activities 
particularly walking distances because of increased hip pain.  
On examination of the left hip, such was described as stable.  
There was marked pain with pressure on the extended leg.  
There was no muscle atrophy of the left hip.  Active and 
passive range of motion was as follows:  flexion was to 25 
degrees; extension was to 5 degrees; abduction was to 15 
degrees; internal rotation was to 10 degrees; and external 
rotation was to 20 degrees.  All ranges of motion were 
productive of severe pain.

An April 1996 VA examination report shows that the veteran 
complained of pain with every hip movement, and worsened pain 
with activity.  He also indicated he had radiation of pain 
into the testicles and back.  There was no instability of the 
hips.  Range of motion studies of the left hip revealed:  
flexion was 75 degrees; abduction was 35 degrees; and 
extension was 0 degrees.  There was no atrophy of the hip 
muscles.  The diagnoses included degenerative joint disease 
of both hips by x-rays; and bilateral hip subtrochanteric 
bursitis. 

A September 2001 VA bones examination report shows that the 
veteran reported having daily pain in his legs and hips, and 
shooting pain in his left hip down to his knees.  He said he 
experienced pain when he tried to do activities.  On 
objective examination, he had tenderness about the great 
trochanter.  Range of motion studies revealed:  flexion was 
to 100 degrees; abduction was to 40 degrees; adduction was 25 
degrees; internal rotation was 45 degrees; and external 
rotation was to 15 degrees.  There was no obvious laxity of 
the hips.  The final assessment was a left hip strain with 
mild degenerative joint disease.  In addition, it was 
specifically opined that that there was no evidence of 
malunion, fracture of the surgical necks, or evidence of a 
flail joint.  There was no evidence of limitation of rotation 
of the thigh as the veteran was able to toe out more than 15 
degrees.  There was no evidence of an inability to adduct the 
thigh; there was no evidence of limitation of abduction to 
less than 10 degrees; there was no evidence of limitation of 
extension to 45 degrees or less or to less than 5 degrees; 
there was no evidence of ankylosis.  It was opined that the 
left hip limited the veteran from walking, standing, 
squatting, crossing the legs repetitively, or standing for 
any length of time.  It was noted that repetitive squatting, 
attempting to run, walking more than three blocks or flexing 
the left hip caused flare ups of pain.  There was an 
additional 15 percent loss of motion, weakened movement, 
excess fatigability, and incoordination due to pain including 
during flare-ups.

In sum, the evidence on file shows that the veteran has 
arthritis, bursitis, and a strain of the left hip.  His 
symptoms include pain and limitation of motion of the left 
hip.  The evidence does indeed objectively show pain on use 
and on flare-ups.  The comprehensive September 2001 VA 
examination report, discussed above, reflects the opinion 
that the veteran has an additional loss of motion, weakened 
movement, excess fatigability, and incoordination due to pain 
including during flare-ups.  Given this symptomatology, the 
veteran's left hip disability is characterized as slight 
under Diagnostic Codes 5010 and 5255.  38 C.F.R. § 4.20.  The 
Board has retained the use of diagniostic code 5255 even 
though there is no evidence of nonunion or malunion.

As in the previous claim, a separate rating for limitation of 
motion of the left hip with pain (under Diagnostic Codes 
5251-5253 and DeLuca) is not legally permissible.  The 
current assignment of a 10 percent rating under Diagnostic 
Code 5255 already contemplates the full range of 
symptomatology associated with a "slight" hip disability 
including limitation of motion with pain on use and during 
flare-ups.  See 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. 
App. 259 (1994).  However, the Board has considered whether a 
higher evaluation would be warranted based on overall 
functional impairment, including limitation of motion.

With regard to functional impairment, there is conflict in 
the record.  At times, extension has been reported as limited 
to 5 degrees or 0 degrees.  Such functional limitation would 
warrant no more than a 10 percent evaluation; and that is the 
highest evaluation possible under Diagnostic Code 5251.  With 
regard to the ability to flex, the evidence is in further 
conflict.  In June 1995, it was reported that flexion was 
limited to 25 degrees.  However, this report is in remarkable 
contrast to the other evidence on file which reflects that 
flexion varies from 75 to 100 degrees.  The Board accepts 
that the veteran has pain and functional impairment; however, 
the report of limitation of flexion to 25 degrees is 
inconsistent with the other evidence of record and is 
accorded less probative value.  The most probative evidence 
establishes that the veteran's functional flexion and use is 
better than 45 degrees; as such, a rating higher than 10 
percent is not warranted under Diagnostic Code 5252.  
Regarding the veteran's other ranges of motion of the left 
hip, it is noted that rotation of the left hip was more than 
15 degrees during VA examinations in August 1990 and 
September 2001.  One isolated finding in June 1995 does 
reflect that rotation of the left hip was to 10 degrees.  The 
Board finds that this finding generally inconsistent with the 
other evidence of record and it is accorded limited probative 
value.  (Regardless, this finding is productive of no more 
than a 10 percent rating under Diagnostic Code 5253.)  
Further, the findings with regard to adduction and abduction 
do not reflect an inability to cross the legs or limitation 
of abduction such that there is a loss of motion beyond 10 
degrees.  In sum, the Board accepts that the veteran has 
functional impairment, including limitation of motion, pain, 
pain on motion and impairments with increased activity.  
However, the most probative evidence establishes that his 
functional impairment is no more than 10 percent disabling, 
regardless of the diagnostic code considered.

Diagnostic Codes 5254 and 5275 are inapplicable as the 
veteran does not have a left hip disability that is 
productive of a flail joint, or shortened bones of the lower 
extremity.  

In sum, the preponderance of the evidence is against an 
evaluation in excess of 10 percent for residuals of 
degenerative joint disease, subtrochanteric bursitis of the 
left hip; thus, the benefit-of-the-doubt doctrine does not 
apply, and the claim is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board also 
concludes that the disability has not significantly changed 
during the appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Left Clavicle

Musculoskeletal disabilities of the shoulder and arm may be 
rated under Diagnostic Codes 5200 through 5203.  Normal 
ranges of upper extremity motion are defined by VA regulation 
as follows: forward elevation (flexion) from zero to 180 
degrees; abduction from zero to 180 degrees; and internal and 
external rotation to 90 degrees.  Lifting the arm to shoulder 
level is lifting it to 90 degrees.  See 38 C.F.R. § 4.71, 
Plate I.

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.  38 C.F.R. § 4.71a, Diagnostic Code 5200.  Diagnostic 
Code 5201 provides that limitation of motion of the major or 
minor arm at shoulder level warrants a 20 percent disability 
rating.  Limitation of motion of the major arm midway between 
the side and shoulder level warrants a 30 percent disability 
rating.  A 40 percent rating is warranted when there is 
limitation of motion to 25 degrees from the side.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201. 

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity; a 30 percent rating is 
granted when there is marked deformity for the major arm.  
Also under Diagnostic Code 5202, for recurrent dislocations 
of the major arm at the scapulohumeral joint, a 20 percent 
rating is granted with infrequent episodes, and guarding of 
movement only at shoulder level; a 30 percent rating is 
granted when there are frequent episodes and guarding of all 
arm movements for the major arm.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202. 

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

A review of the pertinent evidence on file is as follows:  an 
August 1992 VA compensation examination report shows he had 
no palpable irregularities of the left clavicle.  He had mild 
tenderness over the mid third of the clavicle with pressure, 
and tenderness over the bicipital groove and 
acromioclavicular joint.  The diagnoses included left 
shoulder pain probably secondary to bicipital tendonitis and 
status post left clavicle fracture.

In a June 1995 report, R.B.M., M.D., indicated that the 
veteran's complaints included left shoulder pain.  On 
examination of the left shoulder, there was no significant 
muscle atrophy.  Alignment appeared to be normal.  There was 
some slight tenderness to deep palpation over the anterior 
rotator cuff area and over the bicipital groove.  There was 
increased pain with resistance to abduction at greater than 
90 degrees, and the left shoulder appeared to weaken and 
become more painful when the shoulder was moved above the 
head. 

A September 2001 VA bones examination report shows that the 
veteran reported he had daily flares of left shoulder pain, 
with radiation of pain into the elbow on stretching.  He said 
the left shoulder pain limited him from lifting over the 
head.  On examination, there was only a mild difference 
between the right and left clavicles.  On range of motion 
studies, abduction was to 90 degrees, without pain; he could 
abduct all he way to 150 degrees with some pain.  He could 
flex the shoulder to 90 degrees without pain and could 
maximally flex his shoulder to 120 degrees with pain.  
Internal rotation was to 75 degrees; and external rotation 
was to 85 degrees without significant discomfort.  The final 
assessments included status post left clavicle fracture, and 
rotator cuff strain of the left shoulder.  In addition, the 
September 2001 VA examination report addressed certain issues 
raised by the Board's remand.  The pertinent information is 
as follows:  there was no malunion or nonunion of the of the 
left clavicle/scapular area.  There was a mild abnormality 
which was consistent with an old very well healed clavicular 
fracture.  There was no laxity.  There may have been 
dislocation in the distant past but currently there was no 
evidence of chronic or recurrent dislocation.  There was no 
deformity of the left humerus.  There was no recurrent 
dislocation of the left scapulohumeral joint with infrequent 
episodes or guarding of movement at the shoulder level.  
There was no fibrous union, nonunion, false flail joint, or 
loss of the head of the left humerus.  There was no ankylosed 
scapulohumeral articulation.  It was opined that the 
veteran's pain in the left shoulder had worsened.  Abduction 
was pain free from 0 to 90 degrees, and painful from 90 to 
160 degrees.  It was opined that the veteran had an 
additional 10 percent loss in range of motion due to pain on 
use, weakened movement, excess fatigability, and 
incoordination.  It was opined that the veteran did have 
significant limitation of functional ability during 
repetitive use of the arm, particularly doing "over-head 
work" (i.e. raising his arm over the head) or repetitively 
trying to lift more than 25 pounds. 

In sum, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint or impairment of the 
humerus including malunion of the humerus, recurrent 
dislocations of the scapulohumeral joint, fibrous union of 
the humerus, nonunion of the humerus (false flail joint), or 
loss of the head of the humerus (flail shoulder).  As such, 
the veteran is not entitled to a higher rating under 
Diagnostic Codes 5200 or 5202.  The veteran does not 
demonstrate malunion, nonunion or dislocation of the clavicle 
or scapula.  As such, the veteran is not entitled to a higher 
rating under Diagnostic Code 5203.  

It is noted that the veteran does have limitation of motion 
of the left shoulder; as such, Diagnostic Code 5201 is for 
application.  The most recent VA examination conducted in 
September 2001 reflects that he had pain-free abduction from 
0 to 90 degrees, and painful abduction between 90 and 160 
degrees.  (Full abduction is 0 to 180 degrees.  See 38 C.F.R. 
§ 4.71, Plate I.)  It was generally opined that the veteran 
had an additional 10 percent loss in range of motion due to 
pain on use, weakened movement, excess fatigability, and 
incoordination.  Applying the facts to the appropriate 
Diagnostic Code, it is noted that the veteran is able to move 
beyond the shoulder level albeit with pain.  Given the 
aforementioned, and with due consideration of 38 C.F.R. § 
4.40 and 4.59 and DeLuca, the veteran's left shoulder 
disability is more than adequately evaluated at 20 percent.  
The preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for residuals of a left 
clavicle fracture, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 
53 (1990).

All Ratings

The veteran asserts that both his right and left hip and left 
clavicle disabilities are more severe than currently 
evaluated.  While the veteran is competent to testify as to 
symptomatology he has experienced, including pain, without 
medical expertise or training, he is not competent to offer a 
medical opinion as to the precise severity of his current 
service-connected problems.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (laypersons are not competent to render medical 
opinions).  As such, the veteran's opinion has lessened 
probative value.  The Board does conclude that the medical 
evidence, prepared by disinterested professionals is more 
probative of the degree of the veteran's impairment.

The Board notes that there is no evidence of an exceptional 
or unusual disability picture with related factors, such as 
marked interference with employment or frequent periods of 
hospitalization, as to warrant referral of the case to 
appropriate VA officials for consideration of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1).  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  There is no 
evidence that the right or left hip or left shoulder 
disabilities have recently required hospitalization.  The 
aforementioned disabilities might well cause some impairment 
in his daily activities, but there is nothing to distinguish 
his case from the cases of numerous other veterans who are 
subject to the schedular rating criteria for musculoskeletal 
disabilities.  In any event, the Board, in the first 
instance, may not assign an extraschedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

ORDER

Entitlement to an increased rating to 30 percent for post-
operative residuals of a fracture of the right femur with 
avascular necrosis and arthritis of the right hip is granted.  
Entitlement to a separate 10 percent rating for a tender, and 
painful scar of the right hip is granted. 

Entitlement to an evaluation in excess of 10 percent for 
residuals of degenerative joint disease, subtrochanteric 
bursitis of the left hip, is denied.  Entitlement to an 
evaluation in excess of 20 percent for residuals of a left 
clavicle fracture is denied.


                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


MANUEL A. GUAITIAO		C 29 729 236
(A.K.A. TERRENCE R. TUCKER)




20



